UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2011 (May 5, 2011) PLAINS EXPLORATION & PRODUCTION COMPANY (Exact name of registrant as specified in charter) Delaware 33-0430755 (State of Incorporation) (I.R.S. Employer Identification No.) 001-31470 (Commission File No.) 700 Milam, Suite 3100 Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(713) 579-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On May 5, 2011, Plains Exploration & Production Company (“PXP” or the “Company”) held its 2011 annual meeting of stockholders.The stockholders elected all of PXP’s nominees for director, ratified the appointment of PricewaterhouseCoopers LLP as PXP’s independent auditors for the fiscal year ending December 31, 2011, approved PXP’s executive compensation and recommended an annual vote on PXP’s executive compensation. Proposal One:The following directors were elected to serve until their successors are duly elected and qualified or until their earlier, death, resignation or removal as follows: NAME FOR AGAINST ABSTENTIONS BROKER NON-VOTES James C. Flores Isaac Arnold, Jr. Alan R. Buckwalter, III Jerry L. Dees Tom H. Delimitros Thomas A. Fry, III Charles G. Groat John H. Lollar Proposal Two:The appointment of PricewaterhouseCoopers LLP as PXP’s independent auditors for the fiscal year ending December 31, 2011 was ratified as follows: FOR AGAINST ABSTAIN Proposal Three:The non-binding advisory vote on the compensation of the Company’s named executive officers was approved as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES Proposal Four:The non-binding advisory vote on the frequency of future advisory votes on the compensation of the Company’s named executive officers was as follows: ONE YEAR TWO YEARS THREE YEARS ABSTAIN BROKER NON-VOTES 2 In accordance with the results of this advisory vote, the Company intends to hold future advisory votes on the compensation of its named executive officers, or “say-on-pay” votes, annually. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLAINS EXPLORATION & PRODUCTION COMPANY Date: May 9, 2011 /s/ Nancy I. Williams Nancy I. Williams Vice President—Accounting, Controller and Chief Accounting Officer 4
